Rtjgg, C. J.
This is an action for deceit in the sale of a theatre. The defendants’ first contention is that a verdict should have been directed in their favor. There was evidence tending to show that one of the defendants told the plaintiffs that the net profits from the business were about $1,000 per month, and that books represented to be books of account of this business were displayed to the plaintiffs, which showed nearly that amount of profit. These books, although called for by the plaintiffs, were not produced by the defendants at the trial, and it well might have been found that faint efforts to that end had been made by the defendants. There was evidence also that while negotiations for the purchase were in progress, a fictitious attendance at the theatre for the purpose of influencing the plaintiffs was procured by the defendants through a somewhat extensive gratuitous distribution of admission tickets. One of the defendants testified to figures of receipts and expenditures and profits from which it might have been found that the net profits were very much less than $1,000 per month. It is not necessary to narrate the evidence more in detail. It is plain that enough has been recited to support a finding of *600fraudulent misrepresentations by the defendants. It is not the spirit of the law of to-day to extend for the benefit of sellers the limits of immunity for false statements under the guise of trade talk. Mabardy v. McHugh, 202 Mass. 148.
The question whether the plaintiffs relied upon the representations of the defendants or upon their own investigations was for the jury. It cannot be said, as matter of law, that the fullest opportunity to examine a moving picture theatre would demonstrate the truth or falsity of statements as to its net profits. Upon this point the case is well within established principles and adjudications of this court. Thomson v. Pentecost, 206 Mass. 505, 511. Townsend v. Niles, 210 Mass. 524, 530.
No error is shown in the rulings respecting the admission of evidence. The natural conditions affecting attendance at theatres of this sort were similar enough to render competent the testimony of one of the plaintiffs as to the falling off immediately after the purchase. It bore directly upon the degree of fictitious stimulation of patronage by the defendants just before the sale. The defendants do not show that they have been harmed by the exclusion of testimony as to receipts before January, 1908, because no offer of proof was made. Cook v. Enterprise Transportation Co. 197 Mass. 7. But beyond that the judge may have thought it too remote, and it was before the defendant Meharry was interested in the theatre and while its ownership was different. Hence it did not relate to the misrepresentation in issue.
The judge may have found that the witness, Leo Grover, was not an expert, and on that ground not qualified to give testimony as to the character of the shows presented by the defendants. Moreover, what he thought about them was of no consequence.
The other exception in regard to evidence has not been argued, and might be treated as waived. But it is too plain for discussion that the ruling was right.

Exceptions overruled.